10
11
12
13
14
15
16
17
18
19
20
21

22

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE .

MARIO E. YOUNG, JR.,

Plaintiff,
Vv.
- SAFELITE FULFILLMENT INC,
Defendant.

CASE NO. C19-1027 JLR

RULE 16(B) AND RULE 23(D)(2)
SCHEDULING ORDER
REGARDING CLASS
CERTIFICATION MOTION

 

 

 

Deadline to complete discovery on class
certification {not to be construed as a
bifurcation of discovery)

November 27, 2019

 

Deadline for Plaintiffs to file motion for
class certification (noted on the fourth
Friday after filing and service of the
motion pursuant to Local Rules W.D.
Wash. LCR 7(d)(3) unless the parties
agree to different times for filing the

 

response and reply memoranda).

 

December 27, 2019

 

 

 

ORDER - 1

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

This Order is issued at the outset of the case, and a copy is sent by the clerk to
counsel for plaintiff (or plaintife if pro se) and any defendants who have appeared.
Plaintiff's counsel (or plaintiff, if pro se) is directed to serve copies of this Order on all
parties who appear after this Order is filed, Such service shall be accomplished within
ten (10) days after each appearance.

The court will set further case schedule deadlines pursuant to Federal Rule of Civil
Procedure 16(b) after ruling on the motion for class certification. Counsel for Plaintiff(s)
shall inform the court immediately should Plaintiff(s) at any time decide. not to seek class
certification. The dates set in this scheduling order are firm dates that can be changed
only by order of the court, not by agreement of the parties. The court will alter these
dates only upon good cause shown. The failure to complete discovery within the time
allowed will not ordinarily constitute good cause. As required by LCR 37(a), all
discovery matters are to be resolved by agreement if possible. In addition, pursuant to
Federal Rule of Civil Procedure 16, the Court “direct[s] that before moving for an order
relating to discovery, the movant must request a conference with the court” by notifying

Ashleigh Drecktrah at (206) 370-8520. See Fed. R. Civ. P. 16(b)(3)(B)(¥).

Dated this he day of July, 2019. CY)
Oe NOX.

JAMES L. A Dist
United sas s District Judge

ORDER - 2

 

 
